Filed 3/30/16 Jamulians Against the Casino v. Dept. of Transportation CA3
                                          NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                                    (Sacramento)
                                                            ----




JAMULIANS AGAINST THE CASINO,                                                          C077806

                   Plaintiff and Appellant,                                  (Super. Ct. No.
                                                                    34-2014-80001752-CU-WM-GDS)
         v.

DEPARTMENT OF TRANSPORTATION,

                   Defendant and Respondent;

JAMUL INDIAN VILLAGE,

                   Real Party in Interest.




         Plaintiff Jamulians Against the Casino (JAC) appeals from the judgment denying
its petition for writ of administrative mandate, declaratory relief, and injunctive relief.
We shall dismiss the appeal.




                                                             1
                  FACTUAL AND PROCEDURAL BACKGROUND

       Real party in interest Jamul Indian Village (real party)1 entered into a compact
with the State of California to operate a casino on tribal property. (Gov. Code,
§ 12012.25, subd. (a)(22).) The execution of this compact and any “on-reservation
impacts” of “compliance with [its] terms” are projects the Legislature has declared
exempt from any environmental review under state law “[i]n deference to tribal
[sovereign immunity].” (Gov. Code, § 12012.25, subd. (g).) Real party nonetheless
agreed as part of its compact to engage in the equivalent of state and federal
environmental review, in the course of which it noted possible safety impacts from
construction traffic on the state highway to which its reservation has existing access. It
thus sought an encroachment permit from the Department of Transportation (Caltrans)
for placing caution signs and flaggers in the right-of-way to facilitate slow-moving
construction equipment entering and exiting the state highway. Caltrans issued the
permit, filing a Notice of Exemption (NOE) pursuant to the California Environmental
Quality Act (CEQA) (Pub. Resources Code, § 21000 et seq.; see id., §§ 21108, subd. (b),
21080, subd. (b)(9) & 21084, subd. (a)),2 with a finding that a regulatory categorical
exemption from the requirements of CEQA applied (Cal. Code Regs, tit. 14, § 15305
[minor encroachment permits]).3 It is the grant of this encroachment permit for the

1 Consistent with its litigation strategy in the trial court (where it successfully moved to
quash service based on sovereign immunity), real party has declined to make a general
appearance in this court as a respondent, but sought leave to appear as an amicus curiae
(which we granted). As it is nonetheless named as real party in interest in the mandate
petition, we must include it in the caption as a nominal real party in interest on appeal.
2 Undesignated statutory references are to the Public Resources Code.

3 The encroachment permit under its own terms expired in December 2014. We grant
Caltrans’s request for judicial notice of its approval of an extension of the permit to June
2015 that it filed (along with an NOE) in November 2014, which JAC did not separately
challenge. We inquired of the parties whether there had been any subsequent extensions
of the permit of which we should take judicial notice. We thus take judicial notice of
exhibits in the supplemental materials that the parties have provided, showing that in June

                                              2
mitigation traffic safety measures that JAC challenged in the trial court as an
impermissible application of the exemption.

                                      DISCUSSION

       In essence, JAC contends Caltrans engaged in piecemealing of significant effects
on the environment, which is precluded under CEQA. (E.g., Berkeley Keep Jets Over the
Bay Com. v. Board of Port Cmrs. (2001) 91 Cal. App. 4th 1344, 1358.) JAC claims
Caltrans, in connection with issuing the encroachment permit, was required to consider
the impacts from the construction and operation of the casino, as well as proposed
improvements to the state highway to offset the traffic impacts of the operation of the
casino (which Caltrans is already separately subjecting to CEQA review).4 JAC further
contends these impacts result in “unusual circumstances” (Cal. Code Regs, tit. 14,
§ 15300.2(c)) that precluded Caltrans from finding that issuing the encroachment permit
is categorically exempt from CEQA.

       Among its arguments in opposition, Caltrans asserted the mootness of this legal
challenge. Since the only encroachment permit— based on the record before us of
conditions existing at the time of its issuance—has expired, Caltrans contends the
controversy before us is no longer live. While JAC argues that the validity of the permit



2015 Caltrans approved a further extension of the encroachment permit to January 31,
2016, and filed an NOE with the Office of Planning and Research (OPR) in July 2015.
Again, JAC did not challenge the extension (in their supplemental letter brief, they claim
a lack of notice, though acknowledging that the NOE was available through the OPR’s
Web site). In further supplementation, Caltrans has filed an exhibit (of which we take
judicial notice) containing a further extension on January 8, 2016, of the expiration date
to July 31, 2016. Caltrans’s counsel stated at oral argument that it did not file an NOE
with OPR for this extension.
4 We grant real party’s request for judicial notice of Caltrans’s circulation for comment
of a draft environmental impact report (EIR) in July 2015 for proposed improvements to
the state highway.


                                              3
extensions rests on the validity of the original permit, Caltrans asserts this would exalt
form over substance, because it simply could have issued a new permit instead of
amending the existing one.

       We do not need to resolve this point. It is apparent that even if we were to
consider the expired encroachment permit and credit JAC’s arguments on the merits of
this appeal (which assuredly we do not, for the reasons cogently stated in the trial court’s
ruling), this court would not be able to render any effective relief. Were we to order
Caltrans to go through the process of considering the impacts of the other projects that
JAC insists should be included in the course of redeciding whether it should issue an
encroachment permit during the construction period, the construction—and the traffic it
generates—will continue during this review without the measures to protect motorists on
the highway (which would not seem to be consistent with JAC’s professed concern about
“grave hazards to public safety”), as would the operation of the casino on the completion
of its construction,5 as would the ongoing EIR process for the proposals to improve the
state highway to mitigate the off-reservation impacts of the operations of the casino.
Other than possibly slowing the pace of construction traffic at the interchange (not to
mention the motorists using the highway), JAC thus fails to establish that the
encroachment permit is a necessary prerequisite for these other activities: Life goes on
without it. Repeatedly asserting ipse dixit that real party “relies” on the permits to build
the casino does not make it so. That the safety measures might in some incremental way
allow construction to take place more expeditiously does not have any connection with
whatever impacts the casino operations ultimately would have on off-reservation traffic



5 We note (without taking formal judicial notice) that recent local news accounts still
describe the casino as opening this summer. (E.g.,  [as of Mar. 30, 2016].)


                                              4
requiring mitigation, or the effect the proposed improvements would have on the
environment. Indeed, the trial court denied real party’s motion to dismiss this action after
quashing service exactly on the basis of an adverse judgment not being prejudicial to real
party in any way. Resolution of the appeal thus simply represents a sterile academic
exercise and should be dismissed. (Paul v. Milk Depots, Inc. (1964) 62 Cal. 2d 129, 132.)

       Without clearly identifying exactly what could be done, JAC contends Caltrans
could nonetheless order modification or even remediation of the larger project. (E.g.,
Bakersfield Citizens for Local Control v. City of Bakersfield (2004) 124 Cal. App. 4th
1184, 1204; Woodward Park Homeowners Assn. v. Garreks, Inc. (2000) 77 Cal. App. 4th
880, 888.) Caltrans, however, does not have approval authority over the construction or
off-road activities. (Lexington Hills Assn. v. State of California (1988) 200 Cal. App. 3d
415, 431-433 (Lexington Hills) [Caltrans does not have regulatory authority over off-road
activities that make use of existing highway access, so these are not part of project of
issuing encroachment permit; it would be “untenable extension of CEQA” to impose
environmental review duties on agency involved only with mitigation measures].) Where
Caltrans does have approval authority (the highway improvements), it is already
engaging in the EIR process.

       Because nothing would be achieved if JAC prevailed on appeal, this also belies the
substance of its assertion that anything beyond the use of the temporary signage and
flaggers6 is a reasonably foreseeable consequence of granting the encroachment permit
and thus properly part of the project approval. (Laurel Heights Improvement Assn. v.
Regents of University of California (1988) 47 Cal. 3d 376, 396 [general criteria for
determining scope of CEQA project]; Banning Ranch Conservancy v. City of Newport


6 Of themselves, the flaggers and temporary signage do not have any significant impacts
on the environment that JAC has ever identified, beyond calling the signs an
“exclamation point” on urban intrusions in a rural area.


                                             5
Beach (2012) 211 Cal. App. 4th 1209, 1233 [actions that can take place independently not
part of same project]; Lexington Hills, supra, 200 Cal.App.3d at pp. 431-433.) We agree
with the trial court on this point.

       We do not discern any issue involved in approving this limited encroachment
permit for traffic safety measures that represents a question of law of great public interest
likely to arise in other cases that would warrant the need to decide a moot appeal because
it would otherwise evade review in light of the short-term nature of the permit (as JAC
asserts), such as in Conservatorship of G.H. (2014) 227 Cal. App. 4th 1435, 1439-1440 or
Conservatorship of Moore (1986) 185 Cal. App. 3d 718, 725. We shall therefore dismiss
the appeal.

                                       DISPOSITION

       The requests of Caltrans and real party for judicial notice are granted. The appeal
is dismissed as moot. Respondent Caltrans is awarded its costs on appeal. (Cal. Rules of
Court, rule 8.278(a)(1), (2).)




                                                            BUTZ               , J.



We concur:



      HULL                    , Acting P. J.



      DUARTE                  , J.




                                               6